Case 1:21-cv-01390-JPB Document 36-3 Filed 04/28/21 Page 1 of 4




 EXHIBIT C: Bluestein Article,
  Atlanta Journal-Constitution
                          Case 1:21-cv-01390-JPB Document 36-3 Filed 04/28/21 Page 2 of 4
Georgia’s sweeping elections overhaul faces new legal challenge                                                                         4/28/21, 8:06 AM




       Georgia’s sweeping elections
       overhaul faces new legal challenge
       Greg Bluestein




       Credit: Gov. Brian Kemp's office

       A coalition of advocacy groups on Sunday filed a federal lawsuit seeking to
       block Republican-backed voting restrictions signed into law last week by
       Gov. Brian Kemp, the second legal challenge aiming to derail the far-
       reaching new elections overhaul.

       The complaint calls Senate Bill 202 the “culmination of a concerted effort to
       suppress the participation of Black voters and other voters of color” in
       response to Democratic victories in November and January. It asks a judge
       to declare the law unconstitutional and in violation of the Voting Rights Act.

https://www.ajc.com/politics/politics-blog/georgias-sweeping-elections-overhaul-faces-new-legal-challenge/ARLWEI7SENEKNC4VUGWSHGGUIA/        Page 1 of 3
                          Case 1:21-cv-01390-JPB Document 36-3 Filed 04/28/21 Page 3 of 4
Georgia’s sweeping elections overhaul faces new legal challenge                                                                         4/28/21, 8:06 AM




       “Unable to stem the tide of these demographic changes or change the
       voting patterns of voters of color, these officials have resorted to
       attempting to suppress the vote of Black voters and other voters of color in
       order to maintain the tenuous hold that the Republican Party has in
       Georgia,” the lawsuit states.

       “In other words, these officials are using racial discrimination as a means of
       achieving a partisan end.”

       More: Fight over Georgia election rewrite now heads from Legislature to
       new fronts

       It was filed Sunday in U.S. District Court in Atlanta by the Georgia chapter of
       the NAACP, the Georgia Coalition for the People’s Agenda, the League of
       Women Voters of Georgia, the GALEO Latino Community Development
       Fund, Common Cause and the Lower Muskogee Creek Tribe.

       It’s the latest challenge that targets the vast rewrite of Georgia’s election
       rules pushed through the Republican-led Legislature, changes motivated in
       part by false claims about last year’s election results. Election officials have
       said repeatedly there’s no evidence of widespread fraud in those contests.

       Hours after Kemp signed the measure into law during a closed-door
       ceremony in his office, three voting rights groups filed a separate lawsuit
       saying that Georgia’s voting limits were unjustified because they’re based
       on former President Donald Trump’s falsehoods.

       More: New Georgia law changes voting rules — and maybe results

       The new law imposes ID requirements for mail-in voters, curbs the
       availability of drop boxes, allows state takeovers of local elections, and
       restricts outside groups from distributing food and drinks to waiting voters.

https://www.ajc.com/politics/politics-blog/georgias-sweeping-elections-overhaul-faces-new-legal-challenge/ARLWEI7SENEKNC4VUGWSHGGUIA/        Page 2 of 3
                          Case 1:21-cv-01390-JPB Document 36-3 Filed 04/28/21 Page 4 of 4
Georgia’s sweeping elections overhaul faces new legal challenge                                                                         4/28/21, 8:06 AM




       It also limits in-person early voting to one week before most runoff
       elections.

       Kemp and other supporters, including former Republican U.S. Sen. Kelly
       Loeffler, say the measure is needed to restore confidence in a battered
       election system.

       “We know that when Georgians don’t have confidence in the integrity of our
       elections, they don’t turn out to vote. We saw that in January,” said Loeffler,
       who lost a U.S. Senate runoff that month. “It’s not a partisan issue. It’s
       about making sure every Georgian knows their vote counts.”

       Republican Attorney General Chris Carr said his office would “properly
       evaluate this law and defend the state and its citizens.”

       The lawsuit filed Sunday said the “onerous and unnecessary ID
       requirements” for absentee voters will disproportionately harm Black and
       Latino voters who are less likely to have the necessary identification and
       hold jobs that give them flexibility to take off work during the reduced time
       that early voting and drop boxes are available.

       “The thinly-veiled attempt to roll back the progress we have made to
       empower Georgians — to use their voices in the democratic process —
       creates an arbitrary law that does not improve voter confidence, secure
       election integrity nor increase access to the ballot box,” said the Rev. James
       Woodall, president of the state NAACP.

       About the Author

       Greg Bluestein is a political reporter who covers the governor's office and
       state politics for The Atlanta Journal-Constitution.



https://www.ajc.com/politics/politics-blog/georgias-sweeping-elections-overhaul-faces-new-legal-challenge/ARLWEI7SENEKNC4VUGWSHGGUIA/        Page 3 of 3
